     Case 8-18-08053-ast             Doc 281    Filed 07/02/20    Entered 07/07/20 08:38:33




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

  In re:
                                                             Chapter 11
  ORION HEALTHCORP, INC., et al.,                            Case Nos. 18-71748-67 (AST)
                                                             Case No. 18-71789 (AST)
                       Debtors.                              Case No. 18-74545 (AST)
                                                             (Jointly Administered)
  ORION HEALTHCORP, INC., et al.,

                       Plaintiffs,

                v.                                           Adv. Pro. No. 18-08053 (AST)

  PARMIJIT SINGH PARMAR aka Paul Parmar, et al.

                       Defendants.

           ORDER SETTING EVIDENTIARY HEARING BY VIDEO CONFERENCE
                    AND ESTABLISHING RELATED DEADLINES

           In accordance with Eastern District of New York Administrative Order No.2020-05 re:

Restrictions on Visitors to Courthouses, and in order to protect the health and safety of the public,

Judge Trust is adopting the following video conference procedures, and ORDERS as follows:

           Pending before the Court are the following motions and responses: Motion and Renewed

Motion of Howard Ehrenberg, as Liquidating Trustee, Pursuant to Rule 9019 of the Federal Rules

of Bankruptcy Procedure and Section 105 of the Bankruptcy Code for Entry of an Order Approving

Settlement Agreement By and Among the Liquidating Trustee, the Destra Parties, CC Capital and

the United States of America (the “Motion”) [adv 18-8053 dkt items 222 and 251], and all

responses and other pleadings filed in connection therewith filed by Parmjit Singh Parmar and

other parties (the “Matters” and the “Parties”).

           1.        DISCOVERY. All discovery shall be completed no later than the deadlines set
                     forth in the Scheduling Order at ECF Dkt Item 250.

           2.        MEDIATION. Pursuant to EDNY Local Bankruptcy Rule 9019-1, the Court may
                     order mediation sua sponte or upon the request of one or more Parties. The Court


                                                  Page 1
Case 8-18-08053-ast     Doc 281      Filed 07/02/20     Entered 07/07/20 08:38:33




       may determine which Parties shall participate in the mediation. If a Matter is
       assigned to mediation, the parties shall comply with all applicable pleading,
       discovery, and other deadlines and scheduling requirements.

 3.    HEARING AND ALLOCATION OF TIME. The Court will hold an evidentiary
       hearing on the Matters by video conference on July 21, 2020 commencing at 10:00
       a.m. (the “Hearing”) at United States Bankruptcy Court, Eastern District of New
       York, Courtroom 960, 290 Federal Plaza, Central Islip, New York 11722. Each
       side (Debtors and all parties who file timely pleadings in support of the Matters as
       one side and all parties who file timely objections to the Matters as the other) shall
       have ninety (90) minutes to present all evidence and arguments.

 4.    VIDEO CONFERENCE. The Hearing will take place on the Cisco WebEx
       (“WebEx”) platform, which provides for full video conference capacity as well as
       for separate audio only capacity. The following is the registration link for the
       Hearing:

       Registration link for video appearances:

       https://us-courts.webex.com/us-
       courts/j.php?RGID=rcb352c4aa0a28e41feec18a193edda84

       Meeting number (access code): 160 325 2213
       Meeting password: 072120

       Tuesday, July 21, 2020
       10:00 am | Eastern Daylight Time

        Join by phone for audio only:

       +1-206-207-1700 United States Toll (Seattle)
       +1-646-992-2010 United States Toll (New York City)

       All counsel shall register for the Hearing and conduct a pre-hearing test of the
       WebEx platform using the same equipment that they intend to use during the
       Hearing, no later than seven (7) business days before the Hearing; this test shall
       not be with the Court. In addition, all parties are to log in or dial in to the Hearing
       no less than thirty (30) minutes prior to the Hearing, and place their audio lines on
       mute. Please consult your IT personnel if you have any problems registering or
       logging in for the Hearing. For additional help go to http://help.webex.com
       and see information posted on Judge Trust’s procedures web page.

 5.    PRIOR NOTICE OF INTENT TO PARTICIPATE; LIMIT ON
       PARTICIPATION BY VIDEO; TELEPHONE PARTICIPATION. In
       addition to registering for the Hearing, all persons wishing to participate in the
       Hearing by video shall send an email to ast_hearings@nyeb.uscourts.gov


                                        Page 2
Case 8-18-08053-ast     Doc 281      Filed 07/02/20     Entered 07/07/20 08:38:33




       at least seven (7) days in advance of the Hearing to identify the parties that will
       appear. Such email shall state in the Re section the adversary and/or main case
       number(s) in which the party(s) shall participate, and the date of the Hearing; the
       body of the email shall include the full name and electronic mail address of the
       proposed participant(s) and the party(s) represented, and whether the party shall
       appear by audio only or by audio and video. The parties are directed to limit video
       conference participation to those who are necessary to address the Matters. If the
       number of persons wishing to participate in the video conference, in the Court’s
       view, exceeds the number which would permit the efficient, stable, and reliable
       transmission of the Hearing by video conference, the Court may require that
       certain persons be permitted to participate in the Hearing only by audio. Only
       the Parties who have timely filed papers in connection with the Matters and
       who timely and fully comply with this Order may upload or present
       documents at the Hearing and present or examine witnesses.

 6.    PUBLIC ACCESS. The Hearing scheduled by this Order is a public matter.
       Parties-in-interest and the general public are invited to listen to the Hearing by
       audio only in listen only mode. Any person wishing to listen to the Hearing shall
       follow the instructions posted pursuant to paragraphs 5 and 7 hereof and dial in
       using the following numbers:

       Join by phone for audio only:

       +1-206-207-1700 United States Toll (Seattle)
       +1-646-992-2010 United States Toll (New York City)

 7.    CONDUCT DURING HEARING. No person shall communicate with a witness
       during his or her testimony, except by direct examination or cross examination on
       the record, unless specifically authorized by the Court.

       Although conducted using video conferencing technology, the Hearing is a court
       proceeding. The formalities of the courtroom shall be strictly observed. Counsel
       and witnesses who appear on the video shall dress appropriately, exercise civility,
       and otherwise conduct themselves in a manner consistent with the dignity of the
       Court. In the interest of public safety, counsel and witnesses are directed to refrain
       from participating either by audio or video while operating a vehicle. At all times
       when not addressing the Court, counsel and witnesses are directed to place the
       connection on “mute” to prevent background noise from being heard. When
       speaking, you must announce who you are each time before speaking, speak up and
       enunciate so that you can be heard and understood. In addition, the parties are to
       avoid the use of a speaker phone (use a landline if possible).

       The Court reserves the right to remove from the Hearing any participant who fails
       to observe the formalities and decorum of the courtroom by disconnecting his or
       her line and/or video feed after due warning by either Judge Trust or his Courtroom
       Deputy. Such person will not be permitted reentry for the remainder of the Hearing.


                                       Page 3
Case 8-18-08053-ast     Doc 281      Filed 07/02/20     Entered 07/07/20 08:38:33




 8.    RECORDING PROHIBITED; OFFICIAL RECORD. No person may record
       the proceedings from any location by any means. The audio recording maintained
       by the Court shall be the sole basis for creation of a transcript that constitutes the
       official record of the Hearing.

 9.    REMOTE WITNESS TESTIMONY. In accordance with Federal Rule of Civil
       Procedure 43(a) (made applicable by Federal Rule of Bankruptcy Procedure 9017),
       for good cause and in compelling circumstances a witness may be permitted to
       testify by contemporaneous transmission from a location other than the courtroom.
       The Court finds that the public danger presented by the COVID-19 pandemic and
       the requirements of Eastern District of New York Administrative Order No. 2020-
       05 merits application of this rule with regard to all witnesses who may testify in
       this matter. Each remote witness called to testify or subject to cross-examination
       in this matter shall be permitted to testify by contemporaneous transmission from a
       different location by video conference, as provided in this Order. The Court will
       administer the oath to each remote witness during the video conference and witness
       testimony will have the same effect and be binding upon each remote witness in the
       same manner as if such remote witness was sworn in by the Court, in person, in
       open court.

 10.   REQUIREMENTS FOR ALLOWANCE OF REMOTE TESTIMONY. As
       additional safeguards for the allowance of remote testimony, the party sponsoring
       each remote witness shall file with the Court, no later than seven (7) days prior to
       the scheduled hearing, a Witness List for the Hearing containing the following
       information for each potential remote witness (including any potential rebuttal
       witness):

       A.     Her or his name and title (if applicable).

       B.     Subject matter(s) on which the remote witness will provide testimony.

       C.     The city, state and country where the remote witness will be located while
              testifying.

       D.     The type of place from which the remote witness will testify, such as a home
              or an office. No addresses are required.

       E.     Whether anyone will be in the room with the remote witness during
              the testimony and, if so, for each such person, the person’s name, title,
              relationship to the remote witness, and the purpose for being present with
              the witness.

       F.     Whether the remote witness will have access to any documents other
              than exhibits that have been provided to the Court and the parties and, if so,
              identifying each such document.


                                       Page 4
Case 8-18-08053-ast     Doc 281     Filed 07/02/20      Entered 07/07/20 08:38:33




 11.   RESPONSIBILITY FOR REMOTE WITNESSES. The party sponsoring each
       remote witness shall be responsible for ensuring that the remote witness has
       obtained the password-protected link to the video conference, has obtained all
       exhibits prior to the Hearing, has registered via the Cisco WebEx link provided for
       the Hearing, and has equipment and internet service sufficient to permit
       participation in the Hearing.

 12.   DIRECT TESTIMONY BY AFFIDAVIT.
       The parties shall submit any direct testimony from themselves and any witness
       under their control (including experts) by Affidavit signed by the witness(es).
       Affidavits shall be filed with the Court no later than the deadlines set forth in the
       Scheduling Order at ECF Dkt Item 250; copies of the filed Affidavits shall be
       served upon the opposing party (or parties) by facsimile, electronic mail, or first
       class mail simultaneously with the filing of same with the Court. Any witness for
       whom an Affidavit of direct testimony has been filed must appear at the Hearing
       for cross-examination consistent with this Order.

       Any objection(s) to any portion of a witness affidavit, including evidentiary
       objections, shall be filed no later than no later than the deadlines set forth in the
       Scheduling Order at ECF Dkt Item 250.

       Nothing contained herein, however, shall limit the applicability of Rule 7032 of the
       Federal Rules of Bankruptcy Procedure.

 13.   EXCHANGE OF EXHIBITS AND WITNESS LISTS.

       A.     Each party shall deliver to each opposing party (but Not file with the Court),
              so as to be received no later than the deadlines set forth in the Scheduling
              Order at ECF Dkt Item 250, the following documents:

              (1)     A set of pre-marked exhibits (including summaries and affidavits)
                      intended to be offered as evidence at the Hearing. Exhibits tendered
                      by movant(s) shall be marked numerically, and exhibits tendered by
                      respondent(s) shall be marked alphabetically. If exhibits tendered by
                      respondent(s) exceed twenty-six (26) in number, they shall be
                      labelled A-1 through Z-1, then A-2 through Z-2, and so forth.
                      Custody exhibits shall conform to EDNY Local Bankruptcy Rule
                      9070-1.

              (2)     With regard to any summary the party will offer in evidence at the
                      evidentiary hearing, a notice of the location(s) of the books, records,
                      and the like, from which each summary has been made, and the
                      reasonable times when they may be inspected and copied by adverse
                      parties.



                                      Page 5
Case 8-18-08053-ast    Doc 281     Filed 07/02/20     Entered 07/07/20 08:38:33




              (3)     A list showing the name and, if not previously provided, the address
                      and telephone number of each witness that the party may call at the
                      Hearing.

       B.     Unless otherwise ordered, each party shall file and deliver, so as to be
              received no later than the deadlines set forth in the Scheduling Order at
              ECF Dkt Item 250, any objection to the admissibility of any proposed
              exhibit, including any deposition transcript or recording (audio or video) or
              any summary. The objection must (i) identify the exhibit, (ii) briefly state
              the grounds for the objection, and (iii) provide citations to case law and
              other authority in support of the objection. An objection not so made -
              except for one under Federal Rule of Evidence 402 or 403 - is waived unless
              excused by the Court for good cause.

       C.     No later than the deadlines set forth in the Scheduling Order at ECF Dkt
              Item 250, the Parties shall file a joint list of witnesses, exhibits and a
              stipulation of uncontested facts, signed by Counsel for all Parties. The
              failure of counsel to prepare and submit the stipulation may result in
              sanctions.

 14.   SUBMISSION OF EXHIBITS TO THE COURT.

       A.     No later than seven (7) days prior to the Hearing, each party shall provide
              to the Court a complete set of the exhibits provided to opposing counsel
              pursuant to paragraph 13, above. The Court’s sets of exhibits shall be sent
              via email by each party to ast_hearings@nyeb.uscourts.gov, and the email
              transmission shall in the Re line include: Exhibits submitted by [party] for
              Hearing on [date] in case [name and number]. The exhibits so delivered
              shall constitute the official exhibits in this matter.

       B.     Each party shall create a single, searchable, non-password protected
              PDF document labeled with the name of the submitting party, with
              each exhibit labeled with the exhibit number or letter as required by
              this Order; each exhibit must be accessible by a master exhibit list at
              the front of or as a side tab of the PDF document older. Each combined
              PDF document shall not exceed 50MB in size.

 15.   COMPLIANCE WITH RULE 9037. All papers submitted to the Court,
       including exhibits, must comply with Bankruptcy Rule 9037.

 16.   FINAL ARGUMENT. At the conclusion of the evidentiary hearing, in lieu of
       final argument, the Court may request that each party file a proposed memorandum
       opinion with findings of fact and conclusions of law.

 17.   SETTLEMENT. If the Matters are settled, the parties shall submit to the Court a
       stipulation approved by all parties and a motion for approval of the same no less


                                      Page 6
   Case 8-18-08053-ast      Doc 281      Filed 07/02/20     Entered 07/07/20 08:38:33




           than seven (7) days prior to the date of the Hearing, along with an email to
           ast_hearings@nyeb.uscourts.gov, notifying the Court of the proposed settlement.
           If a stipulation and motion are not timely submitted to the Court, all parties
           shall be prepared to proceed with the evidentiary hearing. If the contested
           matter is removed from the calendar based upon the announcement of a settlement,
           the contested matter will not be reset for hearing if the parties fail to consummate
           the settlement. In such event, the Court will consider only a motion to enforce the
           settlement, unless the sole reason the settlement is not consummated is that the
           Court did not approve the settlement, in which case the matter will be reset for
           hearing at a later date.

     18.   SANCTIONS. Failure to appear at the Hearing or to comply with any provision
           of this Order may result in appropriate sanctions in accordance with Bankruptcy
           Rules 1001, 7016, 7037 and 9014, including the award of attorney’s fees, striking
           of papers, exclusion of exhibits or witnesses, or the granting or denial of any of the
           Matters.

     19.   CONTINUANCES. Continuances of the Hearing or any deadlines set forth in this
           Order must be requested by written motion. Any request for continuance or
           amendment to this order shall set forth the status of discovery and shall state the
           reasons why the party or parties seek a continuance.

     20.   SERVICE: Debtors shall serve a copy of this Order on all appropriate parties
           within two (2) business days following entry of this Order, and file a certificate of
           service thereof within two (2) business days thereafter, as required by this Court’s
           Local Rules.




                                                           ____________________________
Dated: July 2, 2020                                                 Alan S. Trust
       Central Islip, New York                             United States Bankruptcy Judge

                                           Page 7
